IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

THE MEDICAL CENTER AT
ELIZABETH PLACE, LLC,

Plaintiff,
Case No. 3:12-cv-26
Vv.
JUDGE WALTER H. RICE
PREMIER HEALTH PARTNERS,
et al.,
Defendants.

 

DECISION AND ENTRY SUSTAINING
MOTION TO WITHDRAW AS COUNSEL (DOC. #294)

 

This matter is currently before the Court on a Motion to Withdraw as
Counsel for Plaintiff Medical Center at Elizabeth Place, LLC, Doc. #294. As noted,
all that remains to be litigated is Defendant’s Revised and Updated Motion for
Costs, Expert Fees and Expenses, Doc. #291. Counsel for Plaintiff have been
unable to negotiate an acceptable engagement agreement with their client
concerning this one remaining piece of the litigation.

No party has filed a memorandum in opposition to the Motion to Withdraw
as Counsel. For good cause shown, the Court SUSTAINS the Motion to Withdraw
as Counsel, Doc. #294. Sebaly Shillito + Dyer, James A. Dyer, Toby K.

Henderson and Patrick Emmet O’Shaughnessy, the Ruyak Firm, Richard Ripley,
Robert Ruyak, Brittany Ruyak and Danielle Lee shall be removed as counsel of
record.

The Court notes that Plaintiff’s memorandum in opposition to Defendant's
Revised and Updated Motion for Costs, Expert Fees and Expenses is currently due
on January 21, 2020. Should Plaintiff need additional time to respond to that

motion after securing new counsel, it may file an appropriate motion.

Date: January 8, 2020 Dh aso — whine

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
